 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   SCOTT ADAM GALECK,                     )   No. 2:18-cv-00131-JDE
                                            )
12                                          )
                       Plaintiff,           )   AMENDED ORDER AWARDING
13                                          )
                  v.                        )   ATTORNEY FEES UNDER THE
14                                          )   EQUAL ACCESS TO JUSTICE
     NANCY A. BERRYHILL, Acting             )
                                            )
                                                ACT, PURSUANT TO 28 U.S.C.
15   Commissioner of Social Security,
                                            )   § 2412(d)
                                            )
16                     Defendant.           )
                                            )
17
18
           Based upon the parties’ Stipulation (Dkt. 25), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees and expenses of $7,500.00 under 28
20
     U.S.C. § 2412 and no costs under 28 U.S.C. § 1920, subject to the terms of the
21
     above-referenced Stipulation. Based on the Stipulation, the prior Motion for
22
     Attorney’s Fees (Dkt. 24) is DENIED as moot.
23
24
     Dated: May 21, 2019
25
                                                 ______________________________
26                                               JOHN D. EARLY
27                                               United States Magistrate Judge

28
